Citation Nr: 1620066	
Decision Date: 05/17/16    Archive Date: 05/27/16

DOCKET NO.  12-08 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Pension Management Center in St. Paul, Minnesota


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for bilateral eye disability, manifested by blurred vision, due to VA treatment consisting of the medication Buspirone.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Mikel Espinoza, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1964 to January 1968.  The Veteran died in March 2011.  The appellant is the Veteran's surviving spouse. 

These matters come before the Board of Veterans' Appeals (Board) on appeal of a July 2009 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  The case was then certified to the Board by the RO and Pension Management Center in St. Paul, Minnesota. 

The matter of entitlement to compensation under 38 U.S.C.A. § 1151 for congestive heart failure, kidney failure, liver failure, bilateral lower extremity edema, blurred vision and shortness of breath due to overdose of the medication Buspirone was previously before the Board in December 2013 and July 2014, when the claim was remanded for additional development.  Specifically, the December 2013 and July 2014 Board remands directed that a VA examination be provided to address specified questions, namely did the use of Buspirone result in additional disability and thereafter, for readjudication of the claim.  

The case returned to the Board again in August 2015 and the Board bifurcated the claim into two separate issues because the Veteran contended that he had an eye disability, manifested by blurred vision, due to the use of the medication Buspirone prescribed by VA.  In August 2015, the Board denied entitlement to compensation under 38 U.S.C.A. § 1151 for congestive heart failure, kidney failure, liver failure, bilateral lower extremity edema, and shortness of breath due to VA treatment consisting of the medication Buspirone and remanded entitlement to compensation under 38 U.S.C.A. § 1151 for bilateral eye disability, manifested by blurred vision, due to VA treatment consisting of the medication Buspirone for an medical opinion from an optometrist or ophthalmologist and thereafter for readjudication of the claim.  The record reflects a November 2015 medical opinion from a doctor of optometry was obtained, which addressed the pertinent questions with regard to the claim on appeal.  Finally, the claim was re-adjudicated and a November 2015 supplemental statement of the case was issued.  Thus, with respect to the issue herein on appeal, the Board finds there has been substantial compliance with the prior Board remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998). 

As noted by prior Board remands, the appellant was substituted in the place of the Veteran with respect to the issues on appeal.  A March 2011 VA treatment record associated with the claims file demonstrated that the Veteran died on March [redacted], 2011.  In a May 2011 statement from the appellant, received by VA within one year of the Veteran's death, she referenced waiting for a decision on the Veteran's 1151 claims.  As such, as in the prior Board remand, the Board finds that the appellant has been substituted as the claimant with respect to the issue on appeal and thus the Board has framed the issue accordingly.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1000(a) (2015).


FINDINGS OF FACT

1.  VA medical treatment records show that the Veteran was prescribed the medication Buspirone for his anxiety.

2.  The most probative evidence shows that the Veteran does not have additional bilateral eye disability, related to a chronic disability manifested by blurred vision, as a result of VA treatment consisting of the medication Buspirone.


CONCLUSION OF LAW

The criteria for compensation benefits under 38 U.S.C.A. § 1151 for a chronic bilateral eye disability manifested blurred vision, as a result of VA treatment consisting of the medication Buspirone, have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.361 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A VA letter issued in February 2009 satisfied the duty to notify provisions with respect to entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 and included notification of the evidence VA was responsible for obtaining.  The appellant was not provided a letter specific to substitution but she demonstrated actual knowledge of her ability to submit additional evidence in support of the issue on appeal by her submission of evidence throughout the pendency of the appeal.  Thus, the Board finds that any error in notice is not prejudicial to the appellant and the Board may proceed with a decision.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

VA has fulfilled its duty to assist in obtaining all identified and available evidence needed to substantiate the claim.  Service treatment records, VA medical treatment records, articles, and lay statements from the Veteran and the appellant have been associated with the claims folder.  Additionally, pursuant to the August 2015 Board remand, in November 2015, VA obtained an expert medical opinion from a doctor of optometry.  The resulting November 2015 medical opinion is adequate because such included a comprehensive review the claims file, that the examiner considered the relevant history of the Veteran's eye problems and lay statements, and also included an analysis sufficient for VA to weigh the opinion against other evidence of record.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).

The Board finds the record as it stands includes adequate evidence to allow the Board to decide the matter on appeal.  Additionally, the appellant has not identified any relevant evidence that is outstanding.  Thus, VA satisfied its duties to notify and assist the appellant with her 1151 claim.  As such, appellate review may proceed without prejudice to the appellant.

II.  Merits of the Claim

The law provides that compensation may be paid for a qualifying additional disability not the result of the Veteran's willful misconduct, caused by hospital care, medical or surgical treatment, or examination furnished the Veteran when the proximate cause of the disability was:  (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not recently foreseeable.  38 U.S.C.A. § 1151 (West 2014).

VA regulations provide that benefits under 38 U.S.C.A. § 1151(a) for claims received by VA on or after October 1, 1997, as in this case, for additional disability due to hospital care, medical or surgical treatment, examination, require actual causation not the result of continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished, unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361 (2015).

If additional disability is shown to exist, the next consideration is whether the causation requirements for a valid claim have been met.  In order to establish actual causation, the evidence must show that the medical or surgical treatment rendered resulted in the Veteran's additional disability.  See 38 C.F.R. § 3.361(c)(1). 

In addition, the proximate cause of the disability claimed must be the event that directly caused it, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d).  It must be shown that the hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability, and that (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider or that (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the informed consent of the Veteran or the Veteran's representative. 

To establish the proximate cause of an additional disability or death, it must be shown that there was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination.  Whether the proximate cause of a veteran's additional disability or death was an event not recently foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  38 C.F.R. § 3.361(d).

In adjudicating the issue below, the Board reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the issue and what the evidence in the claims file shows, or fails to show, with respect to the issue.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The appellant has argued that the Veteran had additional bilateral eye disability, manifested by blurred vision, which was caused by an overdose of the medication, Buspirone, prescribed by VA for his anxiety.  In his January 2009 claim, the Veteran explained that he was taking the prescription drug, Buspirone, as prescribed by the VA Medical Center in Portland, Oregon.  He reported that he was admitted to the emergency room of St. Charles Hospital in December 2008 for congestive heart failure and other symptoms which included blurred vision which he attributed to an overdose of Buspirone.  He cited a news release by Ethex Corporation, which stated that an overdose of the medication, Buspirone, can have serious or life threatening consequences.  In his August 2009 notice of disagreement, the Veteran stated that his claim was based on the fact that VA received the medication Buspirone and continued to provide the medicine to patients despite the recall.

In a December 2010 statement from the appellant, she contended that the Veteran began to experience symptoms related to an overdose of Buspirone sometime in August 2008.  She stated that in September, October, and November 2008, he was very tired and sleepy all the time and he started complaining a lot about his vision and kept saying that the thought he needed new glasses.  She further reported in December 2008 the Veteran went to the Bend VA eye clinic and the doctor said his vision really had not changed much but his prescription was adjusted a little and new glasses were ordered.  In December 2008, the appellant reported the Veteran received a letter from the VA about an overdose of Buspirone and after reading the possible side effects, many things that had been happening the last 4 to 5 months made sense.  She further stated that the Veteran called the VA pharmacy and was told to throw out the old medications and new medication was provided.  She reported the Veteran started taking the new prescription and within a couple of days, he had shortness of breath, could not sleep, and had no energy.  She stated in December 2008 the Veteran was admitted to the emergency room as his liver and kidneys had shut down and he was in heart failure.  The appellant explained that when the Veteran was hospitalized, the Buspirone was discontinued immediately.  Finally, the appellant stated that during a September 2010 VA eye examination, the examiner said the Veteran's eyes had changed dramatically.

VA treatment records reflect the Veteran was prescribed Buspirone for anxiety.  Also of record is a November 2008 VA letter sent to the Veteran, which in pertinent part, stated he may have received one of the following drugs that are part or a voluntary recall by the manufacturer (Ethex Corporation), as such drugs were identified to potentially have a higher dose than listed on the label.  The November 2008 VA letter also stated the affected lots of Doxazosm and Buspirone may have been dispensed between January 2008 and October 2008 and symptoms of too much Buspirone may include feeling lightheaded, excessive sleepiness, having blurred vision, headache or high/low blood pressure.  In December 2010, the Veteran submitted an article which stated the Ethex Corporation issued a nationwide voluntary recall certain products, including Buspirone, at a wholesale or a retail level as a precautionary measure because they may have been manufactured under conditions that did not sufficiently comply with current good manufacturing practices.

As noted above, the threshold question in this case is whether there is an additional bilateral eye disability, related to a chronic disability manifested by blurred vision, as a result of VA treatment consisting of the medication Buspirone.

At the outset, the Board notes that the Veteran was competent to describe what he has personally experienced, including the symptoms he has experienced such as blurred vision, and the medications he has used, such as Buspirone.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Under certain circumstances, a lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Here the etiology of any additional bilateral eye disability related to a chronic disability manifested by blurred vision as a result of VA treatment consisting of the medication Buspirone is a complex medical matter beyond the knowledge of a layperson.  Id.  It requires specialized training for a determination as to nexus, and is therefore not susceptible of lay opinion.  In this regard, a medical professional has greater skill.  The Veteran had not been shown to have had medical training nor did he argue he had such medical training, nor has the appellant asserted she has such.  

The Veteran underwent a VA eye examination in June 2009.  The June 2009 VA eye examiner documented the Veteran's report of episodic blurred vision with dizzy episodes, specifically that his vision broke up and then cleared in approximately 2 hours and that he believed such was as result of Buspirone.  The June 2009 VA eye examiner diagnosed reduced visual acuities of unknown etiology and noted the best corrected visual acuities today were 20/30 OD and 20/20 OS.  She noted the problem associated with the diagnosis was blurred vision secondary to Buspirone. However, ultimately the June 2009 VA eye examiner stated she did not see any incidence of carelessness, negligence, lack of skill or similar incidence of fault on the part of the attending VA personnel and she would have to resort to mere speculation to explain the Veteran's blurred vision.  She further stated the Veteran's anterior and posterior ocular examinations were unremarkable OU and she did not have enough information to comment on the timeline of the diagnosis /treatment of the claimed disease. 

Additionally, a February 2014 VA examiner, did not specifically address the Veteran's eye claim but found it was less likely than not the Veteran overdosed on Buspirone despite the recall by manufacturer.  Part of the reasoning for the February 2014 VA examiner's rationale was that even if the appellant took his daily prescribed dosage, such was well below the maximum dose, which could have been as high as 60 mg per day.  Therefore, the February 2014 VA examiner found it was less likely than not that the Veteran was taking an overdose and to the contrary, the Veteran's daily intake was within the standard dose for individuals experiencing anxiety and depression.

An August 2014 VA examiner concurred with the February 2014 VA examiner finding that no clinically based, scientific evidence supported the claim of overdose or manufacturing problems with the tablets in the bottle despite the nationwide recall by the manufacturer.  The August 2014 VA examiner found it was is less likely than not that the Veteran sustained any disability, including blurred vision, as a result of taking Buspirone, including a possible overdose of this medication.  In an September 2014 addendum opinion, the August 2014 examiner noted additional evidence was reviewed and prior opinion remained unchanged.

Pursuant to the August 2015 Board remand, another opinion was obtained in November 2015.  The November 2015 VA examiner noted the June 2009 VA eye examination report reflected decreased best corrected visual acuity of 20/30 OD and OS suspected secondary to Buspirone and that no other ocular pathology was noted during that visit.  The November 2015 VA examiner noted the Veteran was on Buspirone from 2004 to January 2009 according to medication records and later eye examinations in 2009 and 2010 showed improving and completely improved visual acuities to 20/20 best corrected in September 2010 and again no ocular pathology was noted on later eye exams except for age related cataracts.  Therefore, the November 2015 VA examiner opined it was less likely than not that an additional bilateral eye disability was caused by the use of the medication Buspirone. 

As noted above, the November 2015 VA examiner ultimately opined that an additional bilateral eye disability was not caused by the use of the medication Buspirone.  The Board finds the examiner's opinion to be significantly probative as, in proffering the opinion, the VA examiner considered the Veteran's and appellant's lay statements and the relevant clinical findings.  Such was also supported by relevant evidence including a September 2010 VA treatment record which, contrary to the appellant's recollection, did not document the Veteran's eyes had changed dramatically.  Instead the September 2010 VA treatment record provided an assessment of ocular allergy by history and refractive error.  Moreover, the September 2010 VA treatment record was specifically addressed by the November 2015 VA examiner who found improved visual acuities in September 2010.  The November 2015 VA examiner's opinion was based on medical principles and applied the facts of the case.  Nieves Rodriquez v. Peake, 22 Vet. App. 295 (2008).  The appellant has not submitted medical evidence to the contrary.  The Board finds that the November 2015 VA opinion, rendered by doctor of optometry, to be more probative than the Veteran's or appellant's lay opinion.  The medical professional has experience, education, and training that neither the Veteran nor the appellant was shown to have.  As such, that opinion is more probative than the lay assertions.

As the most probative evidence does not show that the use of Buspirone actually caused the Veteran an additional eye disability, further inquiry into the elements of an 1151 claim are not required, such as proximate causation and fault on the part of VA or an event not reasonably foreseeable. 

Therefore, weighing the evidence of record, after careful consideration of all procurable and assembled data, the Board finds that the preponderance of the evidence is against compensation under 38 U.S.C.A. § 1151 for additional bilateral eye disability, manifested by blurred vision, due to VA treatment consisting of the medication Buspirone.  There is no doubt to resolve.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Accordingly, the claim is denied.


ORDER

Entitlement to compensation benefits pursuant to the provisions of 38 U.S.C. § 1151 for bilateral eye disability, manifested by blurred vision, due to VA treatment consisting of the medication Buspirone, is denied.



____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


